Citation Nr: 0927048	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for anxiety disorder with atypical auditory 
hallucinations (an "acquired psychiatric disorder").

2.  Entitlement to an initial disability evaluation greater 
than 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.

On his Form 9 substantive appeal, the Veteran requested a 
hearing before the Board at his local RO.  He later withdrew 
the request for a hearing, therefore the Board can continue 
with a decision upon the merits.


FINDINGS OF FACT

1.  The Veteran does not have occupational and social 
impairment with reduced reliability and productivity caused 
by his acquired psychiatric disorder.

2.  The Veteran does not have diabetes mellitus that requires 
insulin, restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9413 (2008).

2.  The criteria for a higher rating for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.119, Diagnostic Code 
7913 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

1.  Acquired psychiatric disorder

With regard to the Veteran's acquired psychiatric disorder, 
the RO issued a rating decision in December 1998 granting 
service connection for anxiety disorder with insomnia with a 
disability rating of 30 percent effective March 14, 1994.  
The 30 percent rating has been continued by the RO, most 
recently in its August 2004 rating decision.  The Veteran 
contends that he warrants a disability rating higher than 30 
percent.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Veteran underwent a VA psychiatric evaluation in March 
2004.  The examiner found the Veteran to be well oriented in 
all spheres, with responses to questions of content being 
directed appropriately to topic indicating an average fund of 
knowledge.  Rhythm and prosody of speech were normal, with 
volume noted as being somewhat lower than what would normally 
be expected.  Express cognitions were simply organized to 
topic wit little elaboration.  The Veteran displayed no 
symptoms of psychosis but reported auditory hallucinations 
where the Veteran hears "people trying to break in".  His 
affect was somewhat restricted and guarded and mood was 
mildly anxious.

The Veteran reported feeling anxious on a daily basis and 
"frequently hearing things".  He reported being petrified 
in his chair at home, hearing noises of people attempting to 
break in as well as voices without being able to discern 
their speech.  He reported some concerns regarding his 
recently diagnosed diabetes.  He reported that his anxiety 
impacted his willingness to socialize.  

The Veteran reported working eight to ten hours per day with 
no significant loss of employment secondary to psychiatric 
concerns.  He reported disturbed sleep, awakening with a 
racing heart, anxious symptoms, and fears of "dying from a 
heart attack".

The VA examiner noted that the Veteran's symptoms are 
clinically important in that they indicate that the Veteran 
continues to suffer symptoms of anxiety somewhat atypical 
with addition of auditory hallucinations, with no significant 
change in status since his last evaluation.  The examiner 
noted that the overall impact of the Veteran's psychological 
distress has posed some difficulties for him in an 
occupational setting, however, the Veteran reported being 
able to carry out his work responsibilities routinely and 
competently.  

The examiner also noted the Veteran's ability to engage in 
normal conversations in the work place as well as interact 
fairly freely with fellow workers.

The March 2004 VA examiner diagnosed the Veteran with general 
anxiety disorder not otherwise specified with atypical 
auditory hallucinations and assigned a global assessment of 
functioning score of 57 to 60, providing evidence against 
this claim.

The Veteran was afforded another VA psychiatric examination 
in July 2008.  The Veteran reported feeling that his symptoms 
were worsening since his last VA examination.  He reported 
symptoms of bouts of severe anxiety accompanied by 
intermittent auditory and visual hallucinations, described as 
occurring constantly.  The Veteran reported the effect the 
symptoms were having upon his total daily functioning as some 
isolation and decreased work efficiency due to severe anxiety 
causing lack of focus and forgetfulness.  He reported having 
trouble sleeping with frequent awakening.  He stated that he 
had worked as a welder for 35 years and had a good 
relationship with his supervisor and his co-workers although 
he reported struggling in the workplace due to his anxiety 
symptoms.

Upon mental status examination, the Veteran had appropriate 
behavior, appearance and hygiene.  Affect and mood were 
abnormal with findings of severe chronic anxiety.  The 
Veteran noted lack of focus with forgetfulness and mild 
dissociative episodes lasting a few seconds, described as 
"black[ing] out".  Communication, speech, and concentration 
were within normal limits.  Panic attacks, suspiciousness, 
obsessional rituals, and delusional history were absent.  At 
the time of the examination, there was no delusion or 
hallucination observed.  Hallucination history was present 
intermittently, including longstanding intermittent auditory 
and visual hallucinations when very anxious.  Thought 
processes were appropriate, judgment was not impaired, and 
memory was within normal limits.

The July 2008 VA examiner diagnosed anxiety disorder with 
atypical auditory hallucinations, the same as the established 
diagnosis.  The examiner opined that, mentally, the Veteran 
does not have difficulty performing activities of daily 
living.  The examiner opined that the Veteran has difficulty 
establishing and maintaining effective work/school and social 
relationships because he struggles in the workplace due to 
severe anxiety, distractions from intermittent 
hallucinations, lack of focus causing inattention and 
decreased work performance.  The examiner stated, "the best 
description of the [Veteran's] current psychiatric impairment 
is: psychiatric symptoms cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks although 
generally the person is functioning satisfactorily with 
routine behavior, self-care and normal conversation.  Overall 
impairment is estimated as moderate to possibly severe."

The Board finds these reports to, overall, provide more 
evidence against this claim, failing to indicate that the 50 
percent criteria have been met and indicating the moderate 
nature of the acquired psychiatric disorder.   

In addition to the VA examinations, the evidence includes VA 
and private medical records that report mental health 
treatment for anxiety solely by medication.  The Veteran has 
not attended counseling at all in recent years.  The records 
describe symptoms and diagnoses of anxiety disorder largely 
similar to the VA authorized examinations, which the Board 
finds provides more evidence against this claim.

Simply stated, the Veteran's symptoms do not merit a higher 
rating of 50 percent according to the schedular criteria.  
The Veteran does not display, for example, circumstantial, 
circumlocutory or stereotyped speech.  Nor does he display 
impairment of short- and long-term memory such as retention 
of only highly learned material, forgetting to complete 
tasks.  There is also no evidence of impaired judgment, 
impaired abstract thinking, or difficulty in understanding 
complex commands.  The Veteran has stated that, despite 
having difficulties with his anxiety at work, he has no 
problems maintaining effective work relationships or 
performing his duties.  In this regard, some of his own 
statements provide evidence against this claim.   

While there are indications of problems, it is important to 
note that these problems are the basis for the current 30 
percent evaluation.  Without some problems in the work 
environment, there would be no basis for the current 
evaluation, let alone a higher evaluation. 

Overall, the Board finds that the Veteran's symptoms of his 
acquired psychiatric disorder more closely match the 30 
percent schedular criteria.  In this regard, it is important 
for the Veteran to understand that a 30 percent evaluation 
for an acquired psychiatric disorder will, by definition, 
cause the Veteran problems.  The critical question in this 
case is whether the Veteran's problems with his anxiety 
disorder cause him occupational and social impairment with 
reduced reliability and productivity caused by the 
psychiatric disorder.  The Board must find that the post-
service treatment records, as a whole, provide evidence 
against this claim, failing to indicate a basis to grant a 
higher evaluation. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 30 percent for an 
acquired psychiatric disorder.  38 C.F.R. § 4.3.

2.  Diabetes mellitus

With regard to the Veteran's diabetes mellitus, the RO 
granted service connection in an August 2004 rating decision 
with a disability rating of 20 percent.  The Veteran contends 
that he warrants an initial rating higher than 20 percent.

Under the rating schedule, a 20 percent evaluation is 
warranted under the Schedule of ratings for the endocrine 
system when there is diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  

A 40 percent evaluation is warranted when there is diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.

The RO obtained VA treatment records, and the Veteran 
submitted records from Group Health Cooperative and Dr. 
"F.", documenting his diabetes treatment.  The treatment 
reports show that the Veteran has difficulties complying with 
his medication, diet, and exercise recommendations.  The 
Veteran resisted being prescribed insulin because he worried 
he would not comply with proper administration.  

Despite the poor control of his diabetes, the treatment 
records do not indicate that the Veteran has any 
complications of diabetes.

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 40 percent 
criteria has been met and indicating that the Veteran is not 
required to regulate his activities to control his diabetes 
mellitus.   

The Veteran was afforded a VA medical examination in March 
2004.  The examiner noted that the Veteran had been diagnosed 
with diabetes in 2003 and that it was non-insulin-dependent 
type II.  At that time, the Veteran had never been given 
Insulin.  He reported being on a diabetic diet and Glyburide 
daily.  He reported having nocturia times three to four.  He 
had not had hospitalizations or ketoacidosis.  He had never 
been told he has retinopathy or nephropathy.  He had no 
problem with the sensation on his feet or toes.  He had no 
numbness, tingling or burning.  He reported no chest pain or 
shortness of breath with exertion.  The Veteran reported 
having erectile dysfunction for five years until he was given 
Viagra which helped "a bit".

Blood sugar varied between 110 and 230 but all other labs 
were normal.  The VA examiner found no evidence of ischemic 
heart disease or hypertension.  The diagnosis was non-
insulin-dependent type II diabetes mellitus with no evidence 
of retinopathy, nephropathy or neuropathy.

The Veteran was afforded a VA genitourinary examination in 
October 2005.  He reported impotence as a result of his 
diabetes.  He reported nocturia two to three times a night 
and using the bathroom every four hours during the daytime.  
He reported changing his diet towards more vegetables and 
white meat and snacking from time to time on M&M candies.  He 
denied any tingling and numbness except on occasion.  He 
stated that he has no cardiovascular problems or 
hypertension.  The Veteran reported taking Metformin and 
Glyburide twice daily.  

The examiner noted that the Veteran had never had diabetic 
ketoacidosis or hypoglycemia.  The examiner found that the 
blood sugars were not well controlled.  The Veteran was not 
receiving insulin therapy.  The examiner diagnosed diabetes 
mellitus with no renal insufficiency or glomerular sclerosis.  
There was no objective evidence of neuropathy.  The examiner 
noted occasional paresthesias in the feet and hands but found 
they were not consistent enough to diagnose neuropathy.  The 
examiner found no cardiovascular complications.

As a result of the findings from the October 2005 VA 
examination, the RO issued a February 2006 rating decision 
granting a special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a 
creative organ.

The Veteran was afforded another VA medical examination in 
July 2008.  He reported no history of diabetic ketoacidosis 
and no problems with hypoglycemia.  He reported visiting the 
doctor three times per year on average for his diabetes.  He 
described tingling and numbness of the hands.  Treatment was 
noted as Metformin taken one time per day.  The Veteran 
stated that the diabetes does not affect his eyes, skin, or 
kidneys and he did not relate the diabetes to any cardiac 
symptoms.  He had no history of hypertension and no leg pain 
after walking distances.  He reported feeling persistent 
coldness of the extremities.  He also reported ongoing 
impotence which was being treated.

The VA examiner continued the diagnosis of diabetes mellitus, 
type 2 with erectile dysfunction, based upon objective 
examination and the subjective report of taking medication.  
There were no findings of secondary complications related to 
the eye, heart, skin, peripheral arteries, renal or 
neurological systems, or hypertension.  The examiner stated 
that the diabetes does not cause any restriction of 
activities, providing evidence against this claim.  The 
examiner found that the Veteran does not have a non-diabetic 
condition that was aggravated by the diabetes.

In an addendum, the VA examiner was asked whether the 
Veteran's report of persistent coldness of the extremities 
was clinically significant.  The examiner replied that it was 
not significant, that pulses and capillary refill were 
normal.

The Board finds these reports to, overall, provide more 
evidence against this claim, failing to indicate that the 40 
percent criteria have been met.   

The Veteran reported in September 2008 that his symptoms had 
worsened, stating specifically that his last lab test showed 
that his kidney function was abnormal and his blood sugar was 
252.  He stated that Dr. F. had added additional medication 
and suggested insulin.  He stated that he had test results 
showing abnormal liver function.

In response to this statement, the RO requested all recent VA 
and private treatment records.  Treatment records indicate 
that the Metformin dosage was adjusted in September 2008 and 
insulin was prescribed in January 2009.  There was no 
indication that the Veteran had been recommended to regulate 
his activities, providing evidence against this claim, even 
if the Veteran is on insulin at this time. 

Simply stated, the Veteran's symptoms at this time do not 
merit a higher rating of 40 percent according to the 
schedular criteria.  The Veteran's diabetes mellitus requires 
insulin and restricted diet yet no regulation of activities.  
The Board must find that the post-service treatment records, 
as a whole, provide strong evidence against this claim, 
failing to indicate a basis to grant a higher evaluation. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 40 percent 
evaluation have not been met at any time to warrant a staged 
rating for diabetes mellitus.  Simply stated, the Board does 
not find evidence that the Veteran's disability evaluation 
should be increased for any separate period based on the 
facts found during the appeal period.  The evidence of record 
from the day the Veteran filed his claim to the present 
supports the conclusion that he is not entitled to increased 
compensation during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b) for 
either claim.  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
Veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Accordingly, the Board finds 
that the preponderance of the evidence is against a rating 
greater than 20 percent for diabetes mellitus.  38 C.F.R. § 
4.3.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2004, June 2004, and July 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

A rating greater than 30 percent for an acquired psychiatric 
disorder is denied.

A rating greater than 20 percent for diabetes mellitus is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


